In re State of Louisiana;—Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “B”, No. 388-303; to the Court of Appeal, Fourth Circuit, No. 97KW-2580.
Granted. The judgment of the trial court is reversed. The matter is remanded to the trial judge for reconsideration in light of State v. Johnson, 97-1906 (La.3/4/98), 709 So.2d 672.
CALOGERO, C.J., and LEMMON, J., would grant and docket.
KIMBALL, J., not on panel.
JOHNSON, J., would deny the writ, being of the opinion that the trial court did not abuse its discretion, and has satisfied the requirements of State v. Dorthey, 623 So.2d 1276.